Citation Nr: 0104162	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 2000 rating decision, the RO denied service 
connection for a skin condition of the left hand and feet on 
the grounds that the claim was not well-grounded.  The Board 
notes that recent legislation has eliminated the concept of a 
well-grounded claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As such, 
this claim is referred back to the RO for appropriate action 
consistent with the new law.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by occasional anxiety 
attacks, nightmares, difficulty sleeping, depression, anger 
and crying spells and is productive of social and industrial 
impairment of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a March 1993 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling.  

The veteran's claim for an increased rating for his service-
connected psychiatric condition was received on May 21, 1999.  
As such, the rating period for consideration in this appeal 
is from May 21, 1998, one year prior to the date of receipt 
of the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

On VA examination in June 1999, it was noted that the veteran 
was currently being seen in the Mental Health Clinic of the 
VA Medical Center in Louisville, Kentucky where he received 
anti-depressant medication.  He complained primarily of sleep 
problems and bad dreams.  He said he stayed tired and run 
down and cried "every once in a while."  He indicated that 
he was not employed and last worked in 1989.  He enjoyed 
watching television, listening to the radio, mowing the grass 
and going mushroom hunting.  He had been married to his third 
wife for eight years, and stayed in touch with his children.  
Objective findings revealed that the veteran was pleasant and 
cooperative with the interview process.  He did not have a 
depressed or anxious affect and was not nervous, jittery or 
shaky during the interview.  He described his mood as being 
"tired and sleepy" most of the time.  He spoke in a normal 
and reasonable tone of voice without any irrelevant, 
illogical or bizarre speech patterns.  His thought processes 
were reality-based with no evidence of delusions, 
hallucinations or paranoia.  He did not display any 
inappropriate behaviors.  He denied any suicidal or homicidal 
thoughts or plans.  He was well-oriented in all phases and 
there was no evidence of a dementing illness.  Memory was 
intact in all phases.  He showed no deficit in his capacity 
to attend to personal hygiene and other basic activities of 
daily living.  He described some feelings of anxiety and said 
that his sleep was interrupted.  He said that he sometimes 
felt upset and liked to "get a 12-pack of beer and ride 
around in the country by myself."  He said he had "rages," 
particularly when he was driving a car.  He related that he 
had few activities, but did enjoy occasionally going out to 
"watch a golf tournament sometimes."  The Axis I diagnoses 
were alcohol abuse and PTSD.  A current global assessment of 
functioning (GAF) score of 60 to 65 was assigned.  The 
examiner opined that the veteran suffered from mild to 
moderate symptomatology with occasional anxiety attacks, bad 
dreams and sleep difficulties.  It was further noted that he 
maintained a good relationship with his wife, and children 
from former marriages.  

VA outpatient treatment records dated in 1999 and 2000 
reflect continued treatment for PTSD.  The veteran's symptoms 
included depression, difficulty sleeping, anxiety, anger, 
nightmares and crying spells.  It was indicated that his 
relationship with his wife had deteriorated and that he was 
taking medications routinely.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's PTSD is currently evaluated as 10 percent 
disabling under Diagnostic Code 9411.  The Board notes that 
the rating criteria for evaluating mental disorders were 
significantly revised, effective November 7, 1996.  However, 
as the veteran's increased rating claim was filed in May 
1999, the Board will evaluate the disability under the new 
criteria only.  

Under the new rating criteria, the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 is as follows:

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Based upon a review of the evidence, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent rating.  His PTSD symptomatology includes occasional 
anxiety attacks, bad dreams and difficulty sleeping.  He also 
experiences depression, nightmares, anger and crying spells.  
His GAF scores of 60-65 reflects a degree of impairment which 
is considered mild to moderate.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2000).  
Accordingly, the Board concludes, with the resolution of 
reasonable doubt in the veteran's favor, that the schedular 
requirements for a 30 rating for PTSD have been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (2000).

The evidence does not show, however, entitlement to a 50 
percent rating.  The evidence of record does not reflect that 
the veteran exhibits inability to perform occupational tasks 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands or impairment of 
short and long-term memory, impaired judgment, or impaired 
abstract thinking.  While he does complain of sleep 
disturbance, anxiety and nightmares, the June 1999 VA 
examiner described these problems as mild to moderate.  The 
veteran had essentially intact memory, insight, and judgment.  
In addition, no examiner has stated that the veteran's PTSD 
is the cause of his unemployment.  Thus, the preponderance of 
the evidence is against an evaluation higher than the 30 
percent assigned herein.  


ORDER

Entitlement to a 30 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

